Banke, Judge.
The defendant appeals his conviction for theft by taking.
1. The state presented evidence that two men driving the defendant’s truck were chased from the scene of the crime, that a person positively identified as the defendant fled from the truck when it slid off the road and became stuck, that the stolen items were found on the truck, and that the defendant appeared on foot at a home in the area after his truck had been abandoned. This evidence was more than sufficient to support the verdict.
2. The defendant contends that the trial judge erred in charging the jury on the law regarding incriminating statements. Although the defendant had given several inconsistent accounts of his activities during the evening of the crime and admitted on the witness stand that he had not been truthful doing so, he did not make any statement in which he directly implicated himself in any criminal activity. The charge on incriminating statements was, therefore, given in error. Nevertheless, given the collateral nature of the charge, the considerable strength of the evidence supporting the verdict, and the defendant’s demonstrated lack of credibility, we find that the error was harmless, i.e., that is "highly probable that the error did not contribute to the judgment.” Johnson v. State, 238 Ga. 59, 61 (230 SE2d 869) (1976). The conviction is accordingly affirmed.

Judgment affirmed.


Deen, P. J., and Smith, J., concur.